Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not readily clear what is meant by “…a component of equipment…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 9 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,934,184 B2 to Denkewicz et al (“Denkewicz”).

Regarding claim 1, Denkewicz teaches a method of maintaining a swimming pool or spa, comprising: a. causing an airborne unmanned autonomous vehicle (1500) to fly above the swimming pool or spa (1512; see fig. 16; col. 9, lines 7 - 12); and b. causing the unmanned autonomous vehicle to dispense (direct) at least one chemical (pool cleaner) into the swimming pool or spa (col. 10, lines 5 – 9 at least).

Regarding claim 2, Denkewicz’s teaching, further comprising loading the at least one chemical on-board the unmanned autonomous vehicle prior to causing it to fly above the swimming pool or spa (the drone is outfitted [loaded] with equipment before flight; col. 9, lines 51 – 59 at least). 

Regarding claim 3, Denkewicz’s teaching, further comprising piloting the unmanned autonomous vehicle from a location remote from the swimming pool or spa (the drone has WiFi communication capability to be manually [remotely] guided; col. 9, lines 60 – 64 t least).

Regarding claim 4, Denkewicz’s teaching, in which the act of piloting the unmanned autonomous vehicle is performed by a pilot, further comprising causing the unmanned autonomous vehicle to transmit to the pilot (appropriate parties) at least one image (from onboard cameras) of the swimming pool or spa (col. 10, lines 1 – 5 at least).

Regarding claim 5, Denkewicz teaches a method of maintaining a swimming pool or spa (1512; fig. 16), comprising: a.) causing an airborne unmanned autonomous vehicle (1500) to fly above or near the swimming pool or spa (col. 9, lines 7 – 12); and 7b.) causing the airborne unmanned autonomous vehicle to dispense (direct) at least one object either into the swimming pool or spa or onto an area near the swimming pool or spa (the drone can direct an automatic pool cleaner to certain top, side, and bottom locations of the pool/spa; col. 10, lines 5 – 9 at least).

Regarding claim 6, Denkewicz’s teaching, in which the at least one object comprises a battery-powered automatic cleaner configured to move autonomously within the swimming pool or spa and filter debris from water of the swimming pool or spa (see figs. 6A, 9, and 10).

Regarding claim 9, Denkewicz’s teaching, in which the at least one object comprises a component of equipment (cover) associated with the swimming pool or spa (col. 9, lines 52 – 56).

Regarding claim 10, Denkewicz teaches a method of maintaining a swimming pool or spa (1512), comprising: a. causing an airborne unmanned autonomous vehicle (1500) to fly above or near the swimming pool or spa (see fig. 16; note col. 9, lines 7 - 12); and 8b. causing at least one sensor on-board the unmanned autonomous vehicle to sense at least one characteristic (turbidity/physical debris) of the swimming pool or spa or of water therein (col. 10, lines 1 - 9 at least).

Regarding claim 11, Denkewicz’s teaching, in which the at least one characteristic of the swimming pool or spa is selected from the group consisting of. a size of the swimming pool or spa (col. 4, lines 33 – 37); a shape of the swimming pool or spa (col. 4, lines 33 – 37); or a material (plastic, polished stainless steel, polished aluminum, Teflon) from which a surface of the swimming pool or spa is made (UV material; col. 8, lines 33 – 60).

Regarding claim 12, Denkewicz’s teaching, further comprising causing determination of a dosage of at least one chemical to dispense into the swimming pool or spa based on the at least one characteristic sensed by the at least one on-board sensor (dosage is based on turbidity/physical debris; col. 10, lines 1 - 9 at least).

Regarding claim 13, Denkewicz’s teaching, further comprising causing the unmanned autonomous vehicle to dispense the dosage of the at least one chemical into the swimming pool or spa.

Regarding claim 14, Denkewicz’s teaching, further comprising piloting the unmanned autonomous vehicle from a location remote from the swimming pool or spa (the drone has WiFi communication capability to be manually [remotely] guided; col. 9, lines 60 – 64 t least).

Regarding claim 15, Denkewicz’s teaching, in which the act of piloting the unmanned autonomous vehicle is performed by a pilot, further comprising causing the unmanned autonomous vehicle to transmit to the pilot (appropriate parties) at least one image (from onboard cameras) of the swimming pool or spa (col. 10, lines 1 – 5 at least).

Regarding claim 16, Denkewicz’s teaching, further comprising causing the unmanned autonomous vehicle to communicate (via text or email over WiFi) with at least one remote information source or storage device (col. 9, lines 60 66).

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(In the context of aerial delivery of chemicals for swimming pools and spas, the prior art of record fail to teach, in combination with other limitations, an unmanned autonomous vehicle [that] flies above the swimming pool or spa and dispenses a battery-powered automatic cleaner into the swimming pool or spa and thereafter retrieves the battery-powered automatic cleaner.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663